IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEBORAH PETTRY, derivatively on    §
behalf of FEDEX CORPORATION,       §
                                   §           No. 239, 2021
      Plaintiff Below, Appellant,  §
                                   §
      v.                           §           Court Below: Court of Chancery
                                   §           of the State of Delaware
FREDERICK W. SMITH, DAVID J.       §
BRONCZEK, ALAN B. GRAF, JR.,       §
HENRY J. MAIER, DAVID P.           §           C.A. No. 2019-0795
STEINER, SHIRLEY ANN JACKSON, §
JOHN A. EDWARDSON, JOSHUA A. §
RAMO, R. BRAD MARTIN,              §
KIMBERLY A. JABAL, PAUL S.         §
WALSH, SUSAN C. SCHWAB,            §
MARVIN R. ELLISON, JOHN C.         §
INGLIS, STEVEN R. LORANGER,        §
GARY W. LOVEMAN, and JAMES L. §
BARKSDALE,                         §
                                   §
      Defendants Below, Appellees, §
                                   §
      and                          §
                                   §
FEDEX CORPORATION, a Delaware §
corporation,                       §
                                   §
      Nominal Defendant Below,     §
      Appellee.                    §

                            Submitted: January 26, 2022
                            Decided:   February 25, 2022

Before VALIHURA, VAUGHN, and MONTGOMERY-REEVES, Justices.

                                      ORDER

      Now this 25th day of February 2022, the Court having considered this matter on the

briefs and oral arguments of the parties and the record below, and having concluded that
the same should be affirmed on the basis of and for the reasons assigned by the Court of

Chancery in its Memorandum Opinion dated June 28, 2021;

      NOW, THEREFORE, IT IS ORDERED that the decision of the Court of Chancery

be and the same hereby is AFFIRMED.

                                        BY THE COURT:



                                        /s/ Karen L. Valihura
                                        Justice